PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/270,900
Filing Date: 8 Feb 2019
Appellant(s): Levy, Frank



__________________
Howard N. Flaxman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection under 35 U.S.C. 112 fourth paragraph is withdrawn in light of Applicant’s remarks, the Examiner concedes that the recitation to a “push button” further limits the structure of the switch.
(2) Response to Argument
II.	CLAIMS 18-20 OVER FALENKS IN VIEW OF PENG AND MILLER
In the first paragraph on Pg. 10, Appellant argues that Falenks is drawn to insufflation which is different than the present invention which is focused on providing gas to be used as a contrast agent.  There is nothing in the claims regarding a contrast agent.  As the claims do not recites any specific limitations to this point the Examiner finds this to be moot.  
On Pg. 13 Appellant states the Examiner’s rejection is not clear as to what modification is being made.  In the final office action on Pg. 4, in the last two sentences of the rejection, the Examiner states it would be obvious “to include an external push button in Falenks to additionally allow the switch to be activated by the operator.”  The Examiner has clearly stated that the modification would be to additionally have the solenoid valve be able to be actuated by the push switch as Miller teaches, as cited, that such a solenoid can be activated via both automatic and manual control.   

 On Pg. 14 lines 6-9, Appellant argues Falenks does not teach a need for an override.  Falenks is not relied upon to teach this and simply because something is not taught by the base reference does not mean the system would not benefit from the teachings provided by the secondary reference.  Further, there is no explicit teaching away from such a combination.
On Pg. 14 lines 10-19, Appellant argues that Falenks is drawn to delivering gas for insufflation whereas Miller is drawn to delivering gas for breathing.  The Examiner maintains that the two systems are drawn to the same field of endeavor of controlling and delivering gas to a patient via a solenoid and as such one of ordinary skill would reasonably look to Miller regarding the control of such a solenoid and the benefit of manual adjustment is applicable to the control of gas in Falenks and provides a benefit to the system of Falenks.
On Pg. 15, Appellant argues the Examiner does not explain how such a switch would be integrated into the system of Falenks.  At the outset, Falenks teaches all the claimed components necessary to deliver and control the gas flow, including a solenoid.  One of ordinary skill in the art who is able to understand the mechanical and electrical workings of the system of Falenks 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
/SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.